 

Exhibit 10.2

 

RAILCAR USAGE AGREEMENT

 

THIS RAILCAR USAGE AGREEMENT (“Agreement”) is dated March 8, 2017 by and between
Smart Sand, Inc., having an address of 1010 Stony Hill Rd, Ste 175, Yardley, PA
19067 (“Smart Sand”); and Liberty Oilfield Services, LLC, a Delaware limited
liability company with a place of business at 950 17th Street, Suite 2000,
Denver, CO 80202 (“Borrower”).

BACKGROUND

 

A.Smart Sand has agreed to sell to Borrower frac sand pursuant to a Master
Product Purchase Agreement, dated on or about the date hereof (the “PPA”) (all
capitalized terms contained herein that are not defined shall have the meanings
ascribed to such terms in the PPA), which frac sand shall be shipped from Smart
Sand’s facility via railcar.

 

B.Smart Sand and Borrower desire to provide for the terms under which Smart Sand
will dedicate to Borrower, and Borrower will use, *** railcars from Smart Sand’s
fleet of railcars during the period ending upon termination or expiration of the
PPA.  Borrower understands that the dedicated railcars will be interchangeable
in Smart Sand’s sole discretion.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:

1.Railcar Usage. Smart Sand and Borrower hereby agree as follows:

A.Borrower may use Smart Sand’s dedicated railcars solely for the purpose of
shipping frac sand pursuant to the PPA from Smart Sand’s designated sand mining
and processing facilities (each, a “Facility” and collectively, the
“Facilities”).  As consideration for the usage of railcars, during the Term,
Borrower shall pay to Smart Sand $*** per ton of Products purchased or required
to be purchased under the PPA.

B.Borrower will preserve in good condition Smart Sand’s railcars and will not
alter the structure of such railcars. The railcars shall be used exclusively
within the continental United States and/or between Canada and the continental
United States. All cross border fees/duty/taxes associated with usage of the
railcars to and from Canada shall be borne exclusively by the Borrower.  The
Borrower shall return the borrowed railcars empty and clean.

C.During the time while the railcars are borrowed, Borrower assumes the entire
responsibility for the railcars and shall be responsible and liable to Smart
Sand for any and all damage to or destruction of same, except for damage caused
by normal wear and tear.  Smart Sand shall not be liable for loss of or damage
to the product or any part thereof that may be handled or stored in the borrowed
railcars. Borrower assumes responsibility for, and indemnifies and holds Smart
Sand harmless from, any such loss or damage or claim therefore, except where
such loss or damage is caused solely by Smart Sand’s negligence.  Borrower
indemnifies and holds Smart Sand harmless from any liability resulting from
injuries to persons or damage to property arising out of or in connection with
the use of borrowed railcars except to the extent caused by Smart Sand’s
negligence.

2.Term.   The term of this Agreement shall continue until the termination or
expiration of the PPA.  Within thirty (30) days of the termination or expiration
of the PPA, as applicable, all borrowed railcars will be returned to the
Facility, and all outstanding amounts due to Smart Sand hereunder shall be paid.

3.Relationship of Parties.  Smart Sand and Borrower acknowledge and agree that
their relationship is that of contracting parties and independent contractors
only, and neither is the partner, employee, joint venturer or agent of the
other.

4.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of Delaware without giving effect to that
state’s conflicts of laws principles or choice of law rules. The parties hereby
submit to the personal jurisdiction of, and agree venue is proper in the state
courts located in County of New Castle, Delaware, and the federal courts located
in the City of Wilmington, Delaware.  Any suit arising out of or related to this
Agreement shall be brought exclusively in such courts, and the parties
irrevocably consent and submit to the exclusive jurisdiction of such courts and
waive any objection based on venue or forum non conveniens. Service of process,
summons, notice, or other document by mail to such party's address set forth
herein shall be effective service of process for any suit, action, or other
proceeding brought in any such court.

--------------------------------------------------------------------------------

 

5.Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

6.Interpretation.  This Agreement shall be interpreted and construed without
regard to customary principles of interpretation and construction of legal
instruments which construe ambiguities against the party causing an instrument
to be drafted. For purposes of this Agreement, the neuter shall include the
masculine and feminine, the masculine shall include the feminine, the feminine
shall include the masculine, the singular shall include the plural, and the
plural shall include the singular, as the context may require.

7.Counterparts.  This Agreement may be executed in one or more counterparts, all
of which together shall constitute one and the same instrument.  An electronic
copy of a signature shall have the same force and effect as an original.

8.Amendment.  This Agreement may only be amended by a written document executed
by Smart Sand and Borrower.  

 

[signature page follows]




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
on the day and year first above written.

 

 

SMART SAND, INC.

 

 

 

 

 

By:

 

/s/ Lee E. Beckelman

 

Name:

 

Lee E. Beckelman

 

Title:

 

CFO

 

 

 

 

 

LIBERTY OILFIELD SERVICES, LLC

 

 

 

 

 

By:

 

/s/ Ronald Gusek

 

Name:

 

Ronald Gusek

 

Title:

 

President

 